Corrigan, J.,
dissenting. On September 19, 1965, al approximately 4:30 a. m., James William Hooper, the defendant, was arrested by the sheriff of Mqnrqe Cqnnty fo] *65lowing an automobile accident in the village of Woodsfield. The sheriff had been summoned to the scene around 4:15 a. m., after an accident had occurred. The accident, according to the testimony, involved two automobiles.
The sheriff did not see the accident, nor did he view the defendant violating any law of this state; neither did the sheriff find the defendant violating a law of this state when he arrived at the site of the accident.
The sheriff’s testimony was that, when he arrested defendant at the scene of the accident and had him taken to the county jail at around 5:00 a. m., he did not tell defendant why he was being arrested, but that he (the sheriff) was arresting him for “investigation, at that time.” The sheriff testified further that he did not have a warrant at the time the arrest was made. His testimony also was that at the scene of the accident he had in mind that he was going to charge defendant with drag racing.
After arrival at the jail the sheriff put the defendant in a cell. He testified that he next saw him: “Around— little after noon that same day.” At the latter time, some seven hours subsequent to being incarcerated, the defendant made a lengthy oral statement to the sheriff. This culpatory statement was testified to, over objection, in the trial before a jury.
On the following morning, September 20, 1965, the sheriff filed an affidavit in the County Court of Monroe County charging defendant with a violation of R. C. 4511.251 (drag racing). Defendant was subsequently convicted by a jury of this charge.
The authority of a sheriff to arrest for a misdemeanor is clearly circumscribed in R. C. 2935.03. On the date of the alleged offense, that section, in pertinent part, provided :
‘ ‘ Officer may arrest on view.
“A sheriff, deputy sheriff, marshal, deputy marshal, watchman, or police officer shall arrest and detain a person found violating a law of this state, or an ordinance of a municipal corporation, until a warrant can be obtained.”
Patently, from the record before us, the sheriff did *66not have authority to arrest defendant without a warrant. Therefore, the arrest and subsequent detention, until an affidavit was filed the next day, were unlawful and a denial of defendant’s rights of due process under the United States Constitution and the Constitution of the state of Ohio. During that period of detention, defendant made certain oral admissions to the sheriff which were later admitted in evidence at the trial, over objection, to help convict him.
It is my carefully considered view that, from the record before this court, those oral statements, actually in the nature of a confession, were the fruits of an illegal arrest. I cannot conceive that, by any reasonable exercise of judicial imagination, such oral statements could be considered the result of an “intervening independent act of a free will.” The sheriff testified, on recross-examination, that he filed a serious charge against this defendant; that he knew it was a very serious charge; and that as a matter of fact he told defendant that there was a case in Stark County where the person had been charged with murder, where someone had been killed. It seems to this member of the court that, with such disheartening and worrisome information imparted to defendant, under the circumstances he would be sounding for a friendly ear to try to convey a spirit of cooperation in the hope of merciful treatment.
It is my judgment that on the record the exclusionary rule should have been applied to the oral statement used in the trial. It is also my judgment that the sheriff’s act in making the arrest was clearly violative of the provision of R. C. 2935.03 that the person arrested without a warrant be “found violating” the law and contravened appellant’s rights of due process under the United States Constitution and the Constitution of the state of Ohio. Therefore, I would reverse the judgment of conviction and discharge this defendant.